Title: The Committee of Secret Correspondence to William Hodge, Jr., 3 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Hodge, William, Jr.


Sir,
Philada, October 3d 1776
We Commit to your care sundry dispatches delivered you herewith, and you are immediately to repair onboard the Sloop Independance John Young Commander now waighting for you between this and Rheedy Island. This Sloop will carry you and Said dispatches with the utmost Expedition to the Island of Martinico, where you must apply to Wm. Bingham Esqr. delivering to him all the letters and Packages directed for him. This Gentn. will assist in procuring you an immediate Passage from thence to some port in France onbd. a French Vessel. Choose a good one if you have a Choice and a Man of War or Packet in preferance to a Merchantman. The General of Martinico will give you a letter to the Commander of the Port you Sail for, requesting him to grant you a Passport, and to expedite you immediately to Paris, on your arrival there you must find out Silas Deane Esqr. and Mr. Thos. Morris and deliver to each the letters and Packages directed for them. If you arrive at Nantes apply to Mr. John Danl. Schweighauser. At Bourdeaux to Messrs. Saml. & Jno. Hans Delap. At Havre de Grace to Mr. Andw. Limozin. At Dunkirk to Messrs. P. Stival & Son, in the name of Willing Morris & Co. to furnish you with the Address of Mr. Deane and Mr. Morris at Parris, as it will be well known to them all, and they will also render you any other Services you may Stand in need of. Should you go to Paris without previously finding out the Address of these Gentn. Apply to Messrs. [blank in MS] Bankers in Paris, who can direct you to Mr. Deane.
The Letters and Packet directed for him and Thos. Morris you are to consider as dispatches of the utmost Importance, you must never Suffer them to be out of your possession one Moment untill you deliver them safe with untouched Seals to those two Gentlemen, unless you should unfortunately be taken, and in that case you must throw them overboard, always keeping them ready Slung with a Weight to Sink them if that Measure Should be necessary, and for your faithful discharge of this trust, you are answerable to your God, Your Country and to us that have reposed this Confidence in you. We have desired Mr. Bingham to supply you with what Money you want at Martinico, and to transmit us your receipts for the Amount. Mr. Deane will supply you with any sum not Exceeding One Hundred and fifty Pounds Sterlg in France. You will keep an account of your Expences, which will be paid by the Congress, who will also Compensate you Generously hereafter for your time trouble and Risque in this Voyage. Should Mr. Deane think proper to send you immediately back with dispatches for us, you will no doubt take charge of them, and proceed according to his Instructions. You must Cautiously avoid letting any person whatever know what is your Business or that you have the least Connection with Publick business. We wish you a Safe and Successfull Voyage and are Sir Your Obedient humble Servants
Mr. Wm. Hodge Junr.
